PER CURIAM
Petitioner seeks review of a Board of Parole and Post-Prison Supervision order that deferred his parole release date for 18 months after he violated his parole. ORS 144.335. He argues that the Board’s reliance on documents not disclosed to him during a prison term hearing violates his rights under Article I, sections 10 and 11, of the Oregon Constitution, and the Sixth and Fourteenth Amendments to the United States Constitution.
We have decided the issues presented by petitioner contrary to his position. Flowers v. Board of Parole, 124 Or App 331, 862 P2d 1312 (1993).
Petitioner’s other arguments do not require discussion.
Affirmed.